KELLY, Judge.
The trial court adjudicated M.E.J. a delinquent for possession of a weapon on school property. We affirm.
M.E.J., a middle school student, was charged with possession of a weapon on school property after a search of his locker revealed that it contained a knife. On appeal he contends that school officials did not have a reasonable suspicion that his locker contained a prohibited or illegally possessed substance. Accordingly, he argues that the trial court should have suppressed the knife, as well as any statements that he made to school officials.
Section 232.256(2), Florida Statutes (2000), gives the principal of a public school or a school employee designated by the principal authority to search a student’s locker if “he or she has a reasonable suspicion that a prohibited or illegally possessed substance or object is contained within the student’s locker....” M.E.J. was found in the faculty parking lot smelling of marijuana twenty minutes after school started, and he acknowledged having smoked marijuana that morning. We agree with the trial court that under these circumstances it was reasonable for school officials to suspect that M.E.J. might have marijuana either on his person or in his locker. The fact that the search produced a knife instead of marijuana is not pertinent to the determination of whether the officials’ suspicion was reasonable.
Affirmed.
FULMER and DAVIS, JJ, Concur.